Citation Nr: 0418267	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for sprained left sacroiliac joint.

2.  Entitlement to service connection for degenerative 
spondylosis of the cervical spine, to include as secondary to 
service connected sprained left sacrioiliac joint.  

3.  Entitlement to service connection for degenerative 
spondylosis of the thoracic spine, to include as secondary to 
service connected sprained left sacrioiliac joint.  

4.  Entitlement to service connection for lumbar spinal 
stenosis, to include as secondary to service connected 
sprained left sacrioiliac joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Los Angeles, California, which denied the issues on appeal.

In June 2004 the Board granted the veteran's motion to 
advance this case on the docket.  

The issues of entitlement to service connection for lumbar 
spinal stenosis, to include as secondary to service connected 
sprained left sacrioiliac joint and entitlement to an 
evaluation in excess of 20 percent disabling for sprained 
left sacroiliac joint addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Evidence of record does not indicate that the veteran's 
current cervical spine disorder is related to his service-
connected lumbar spine disability.

2.  Evidence of record does not indicate that the veteran's 
current thoracic spine disorder is related to his service-
connected lumbar spine disability.



CONCLUSIONS OF LAW

1.  Service connection for degenerative spondylosis of the 
cervical spine, to include as secondary to service connected 
sprained left sacrioiliac joint is denied.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003).

2.  Service connection for degenerative spondylosis of the 
thoracic spine, to include as secondary to service connected 
sprained left sacrioiliac joint is denied.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in November 2001, as well as by the 
discussions in the August 2002 statement of the case (SOC).  
By means of these documents, the veteran was told of the 
requirements to establish increased ratings, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  Although additional 
evidence was submitted after the SOC, the veteran filed a 
written waiver of RO review in December 2002.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In October 2001 the RO initially denied the claim 
on appeal.  The veteran was not provided VCAA notice until a 
month later in November 2001.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in October 2001, his 
claim was readjudicated based upon all the evidence of record 
in August 2002.  There is no indication that the disposition 
of his claim would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examination was conducted May 2001.  A report of 
this examination is in the claims file.  This examination 
answered the questions regarding these particular issues 
sufficiently.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  




II.  Service connection

The veteran's separation examination of June 1946 reveals 
that the veteran had an injury to the sacroiliac, pelvic 
region in 1944.  No findings of cervical spine or thoracic 
spine problems were shown in the service medical records.

 Service connection for limitation of motion of forward 
flexion of the lumbar spine was granted by the Los Angeles, 
California RO in July 1946.  

A VA examination dated in July 1946 yielded a history of 
recurrent and chronic left sided sciatica for the past four 
or five years.  No history or findings of cervical spine or 
thoracic spine problems were given.  Findings were limited to 
the lumbar spine and lumbar X-rays were negative.  The 
diagnosis was herniated nucleus pulposis, left.  

No cervical or thoracic findings were noted in a November 
1956 VA examination that addressed the veteran's lumbar spine 
problems in great detail.  The examinations found no evidence 
of neurological disease and findings of lumbar spine pain.  
X-rays of the dorso-lumbar spine showed a narrowing of the 
fifth lumbar interspace, with sacro ilac articulations well 
preserved.  

Cervical and thoracic findings are not shown in an April 1999 
private chiropractic examination for chronic "back aches."  
This examiner diagnosed permanent and standing spinal 
listhesis stenosis of the lumbar spine.  An internal medicine 
evaluation also dated in April 1999, included an examination 
of the spine, with posture shown to be normal without loss of 
cervical or lumbar stenosis, no kyphosis or scoliosis.  His 
complaints were limited to the lumbosacral region.  The rest 
of the examination was limited to the lumbar spine.

VA treatment records from 1995 to 2001 reflect progressively 
worsening lumbosacral pathology as well as some pathology 
affecting the cervical and thoracic spine.  A June 1995 MRI 
of the cervical spine yielded an impression of degenerative 
spondylosis and mild disc space loss at the C5-6 and C6-7 
levels, but no significant protrusion, spinal canal or neural 
foraminal abnormality.  An August 1997 MRI yielded an 
impression of kyphosis and some degenerative disc disease in 
the mid thoracic spine at T6-7 and T7 8.  There was 
significant disc bulge and no disc herniation.  There was 
also some evidence of degenerative disc disease at T9-10, T-
10-11 and T11-12 levels.  A December 1998 MRI report reflects 
findings of the thoracic spine, with the T11-12, T12-L1 
levels all remarkable for only some disc desiccation.  None 
of these records showing cervical and thoracic pathology 
revealed any link between these pathologys and the lumbar 
spine pathology.  A September 2000 MRI revealed findings of 
mild exaggeration of the thoracic kyphosis and lumbar focal 
canal stenosis at L3-4.  

The report of a May 2001 VA examination included a records 
review and examination of the veteran.  The veteran's 
complaints centered around his lumbar spine problems which 
were said to cause him constant pain.  He also described some 
neck pain with limitation of motion, creaking and sensation 
sometimes going down both arms.  Medical records were 
reviewed and multiple diagnostic studies were noted to show 
degenerative spondylosis of both cervical and thoracic 
regions as well as the lumbar spine degeneration at L3-4 
resulting in moderate to severe lumbar stenosis.  Examination 
of the lumbar spine was done in detail.  Examination of the 
thoracic spine yielded 0 degrees in all planes of movement, 
limited due to pain at this level.  Examination of the 
cervical spine revealed 30/50 degrees of extension, 40/65 
degrees of flexion, 30/80 degrees of right rotation, 60/80 
degrees of left rotation and 10/40 degrees of right and left 
lateral flexion.  Movement was limited due to pain at the 
extremes of motion.  X-rays of the cervical spine yielded 
marked anterior spurring between C5-6 and C6-7.  The 
intervertebral discs appeared well maintained.  The thoracic 
spine did not appear to be X-rayed at this time but the 
lumbar spine was X-rayed and showed degenerative changes of 
the whole lumbar spine and spondylolisthesis at L3-5.  

The diagnoses given in the May 2001 VA examination included 
degenerative arthritis cervical spine, degenerative disc 
disease L4-5 with facet osteoarthritis at L3-4 and L4-5, 
thoracic spine kyphosis, degenerative disc disease in the mid 
thoracic spine at T6-7, T7-8 and degenerative disc disease in 
the upper lumbar levels from T12-L1.  Also diagnosed was left 
C5-6 radiculopathy secondary to cervical spine degenerative 
disc disease.  Finally left sacroiliac sprained in remission 
was diagnosed.  The examiner opined that there was no 
diagnosis of stenosis of the cervical and thoracic spine at 
this time and this was confirmed by MRI study done in the 
past.  Nevertheless, if indeed such a diagnosis of stenosis 
of the cervical and thoracic spine did exist, the examiner 
did not see any clinical relationship between such pathology 
to believe that such stenosis was secondary to the service 
connected sprained left sacroiliac.  

VA treatment records from 2001through 2002 reflect continued 
lumbar spine pathology that appeared to be progressively 
worsening.  Also noted were complaints of neck pain in August 
2001 with a relatively minor C8 radiculopathy found.  The 
cervical radiculopathy was addressed in November 2001.  A 
September 2002 MRI record reflects findings of moderate to 
severe central spinal stenosis present at L3-4 and T2.  The 
rest of the MRI focused on lumbar pathology.  At no time did 
these records discuss whether a possible link existed between 
the lumbar pathology and the veteran's cervical and thoracic 
pathology.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

As noted above, the VA examiner, in the May 2001 VA medical 
examination, provided an opinion based on a review the 
medical evidence of record and examination of the veteran.  
The examiner indicated that the veteran's cervical and 
thoracic spine problems were not thought to be secondary to 
the service connected lumbar spine disorder.  

The rest of the medical evidence of record does not reflect 
an opinion to contradict the opinion found in the May 2001 VA 
examination.  Although there are medical records showing 
treatment for both cervical and thoracic problems as well as 
the lumbar spine pathologies, they fail to address the 
potential relationship.  The May 2001 opinion stands alone 
with no conflicting evidence.  

Therefore the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for degenerative spondylosis of the 
cervical spine and thoracic spine, as secondary to a lumbar 
spine disorder.  


ORDER

The claim for entitlement to service connection for 
degenerative spondylosis of the cervical spine, as secondary 
to a lumbar spine disorder is denied.  

The claim for entitlement to service connection for 
degenerative spondylosis of the thoracic spine, as secondary 
to a lumbar spine disorder is denied.  


REMAND

The veteran contends that he is entitled to an increased 
rating for his lumbosacral strain.  He also contends that 
service connection should be granted for stenosis of the 
spine.  

The veteran's service-connected residuals of a low back 
injury are presently rated as lumbosacral strain under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  The veteran and his 
representative argue that his back disorder should also be 
evaluated to include intervertebral disc disease.  
Specifically, the representative asserted in a December 2002 
brief that an examination is needed for an opinion as to 
whether the veteran has degenerative disc disease and overall 
lumbosacral degeneration, including spinal stenosis, that is 
related to his chronic sacroiliac joint strain.  The Board 
notes that an opinion is also needed to determine whether the 
veteran's service connected lumbar strain aggravates his 
lumbar stenosis.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Schedule for Rating Disabilities 
used to evaluate diseases and injuries of the spine, 
including lumbosacral strain were amended in September 2002 
and September 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243, effective Sept. 26, 2003.  The RO has not 
notified the veteran of that changes in the above rating 
criteria or considered his claim in connection with these 
criteria.

Furthermore, the veteran has not had an opportunity to have 
had an examination of his lumbar spine since the regulations 
have been revised.  VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability. 38 C.F.R. § 
3.159(c)(4) (2003).

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his service-connected low 
back disorder since 2002. The veteran 
should provide all necessary written 
releases for these records. If any of the 
identified records cannot be obtained the 
VBA AMC should notify veteran of such and 
described the efforts used in requesting 
these records.  

3.  After the completion of the above, 
schedule the veteran for VA orthopedic 
and neurologic examinations to determine 
the nature, etiology and severity of the 
veteran's low back disorder(s).  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiners provide 
explicit responses to the following:

(a) Specifically, the examiners must 
first provide an opinion as to whether it 
is as least as likely as not that the 
veteran has a lumbar spine stenosis that 
was first incurred in veteran's service.  
The examiner should also discuss the 
relationship between the veteran's lumbar 
spine stenosis and his service connected 
left sacroiliac joint sprain.  The 
discussion should include whether the 
service connected left sacroiliac joint 
sprain caused or aggravated the lumbar 
spine stenosis.  The opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

(b) The examiner should address the 
severity of the veteran's service 
connected back disorder by recording the 
range of motion in the veteran's low back 
observed on clinical evaluation and 
should assess whether the low back 
exhibits any disability to include 
limitation of motion, pain, or 
instability.  In addition, the examiners 
should determine whether the veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion.

(c) The examiner should address whether 
the veteran has intervertebral disc 
syndrome and if it is part of his 
service-connected disability.  If any 
intervertebral disc syndrome is found to 
be service connected, is it consistent 
with: moderate recurring attacks; severe 
recurring attacks with intermittent 
relief; or, pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of any identified 
diseased disc, with little intermittent 
relief.  In doing so, the examiner must 
identify the specific neurological tests 
conducted in making this determination.

(d) The examiner should report whether 
the service-connected low back disability 
results in neuritis, neuralgia, or 
partial or complete paralysis of any 
nerve.  The examiner should describe the 
severity of such symptomatology.  The 
examiners should also identify whether or 
not the veteran reported any 
incapacitating episodes associated with 
his low back pain, and if so, the 
duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

4.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim, taking 
into consideration the old and new 
criteria governing lumbar spine 
disorders.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response.  
Then, if otherwise in order, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



